ALLOWABILITY NOTICE

Reasons for Allowance

Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
The allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claim 1, and at least in part, because claim recites the following limitations: “a ceiling part serving as a bending reference plane during forming; a first leg part formed by being bent, from a first end part of the ceiling part once with respect to the bending reference plane; a first mounting part formed by being bent, from the first leg part so as to be parallel to the ceiling part, twice with respect to the bending reference plane: a second leg part formed by being bent, from an end part, different from the first end part, of the ceiling part, once with respect to the bending reference plane; a second mounting part formed by being bent, from the second leg part so as to be parallel to the ceiling part, twice with respect to the bending reference plane; and a plastic deformation part set in a predetermined part of the second leg part so as to be plastically deformed by applying a load in the vicinity of a second end part opposite to the first end part, in a longitudinal direction of the circuit protection element, of the ceiling part toward a mounting surface of the circuit board” (emphasis added).
The aforementioned limitations in combination with all remaining limitations of claim 1, are to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.

KR 10-1505865 (cited in IDS) discloses a circuit protection element that is used after being mounted on a circuit board and then undergoing plastic deformation, the element being provided with a ceiling part (14a, 14b), a first leg part (12) that is formed by being bent from a first end part of the ceiling part and is bent once with respect to a bending reference plane, a second leg part (14c) that is formed by being bent from an end part of the ceiling part that is different from the first end part and is bent with respect to the bending reference plane, a second mounted part (16) that is formed by being bent from the second leg part so as to be parallel to the ceiling part and is bent with respect to the bending reference plane, and a plastic deformation part that is installed on the ceiling part and is plastically deformed by applying a load to the mounting surface side of the circuit board.

However, none of the documents discloses: “a ceiling part serving as a bending reference plane during forming; a first leg part formed by being bent, from a first end part of the ceiling part once with respect to the bending reference plane; a first mounting part formed by being bent, from the first leg part so as to be parallel to the ceiling part, twice with respect to the bending reference plane: a second leg part formed by being bent, from an end part, different from the first end part, of the ceiling part, once with respect to the bending reference plane; a second mounting part formed by being bent, from the second leg part so as to be parallel to the ceiling part, twice with respect to the bending reference plane; and a plastic deformation part set in a predetermined part of the second leg part so as to be plastically deformed by applying a load in the vicinity of a second end part opposite to the first end part, in a longitudinal direction of the circuit protection element, of the ceiling part toward a mounting surface of the circuit board” (emphasis added), as recited in claim 1.
Additional documents made of record disclose various thermal protection arrangement with biased and/or pre-stressed components. 
	None of the prior art documents of records, taken alone or in combination, are believed to 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings filed on 8/13/2020 have been accepted by the Office.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Anatoly Vortman/
Primary Examiner
Art Unit 2835